DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
  Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Response to Arguments
All of Applicant’s arguments filed 8/12/2022 have been fully considered. 
Applicant’s affirmation of the telephonic restriction is noted.
The 112 (b) rejection has been withdrawn in view of the amendments which correct the 112 issue.
Regarding the 103 rejections, Applicant argues that the claimed composition is an emulsion more specifically a gel stabilized emulsion that is creamy upon initial application to a keratinous tissue and breaks into a watery gel upon rubbing.
This is not persuasive, the Examiner would like to note that the instant claims are only directed to a “gel stabilized emulsion”, the emulsion does not need to be creamy at first and then turn into a watery gel, this limitation is not recited by the instant claims.
Applicant mainly argues that Agarwal teaches a product that includes two different phases that are physically isolated from one another, each occupying separate spaces in the container.  While Agarwal’s physically separate and distinct phases each contain distinct components, Applicant’s composition includes all ingredients contained together within the emulsion.
Applicant’s arguments are not persuasive.  While Agarwal teaches the compositions to have two phases, these phases are taught to have a common interface (i.e. the phases touch), as seen in the Fig. 1-6.  Agarwal teaches a multiphase composition wherein the emulsion phase is disposed within the gel phase, thus the prior art teaches a composition having gel and emulsion phases which is stable, which reads on the claimed gel emulsion.  Regarding the argument that  “Agarwal’s physically separate and distinct phases each contain distinct components, Applicant’s composition includes all ingredients contained together within the emulsion”, this is not persuasive as the instant claims are rejected over the combined multiphase composition of Argarwal and there is no requirement in the claims that the ingredients be present in the same phase.
Applicant argues that any modification of Agarwal’s emulsion component according to any of the other cited art to include all of Applicant’s claimed components would impermissibly change the principle of operation of the Agarwal product form.
This is not persuasive as the instant claims are rejected over the combined multiphase composition of Argarwal.
Applicant argues that any the temperature stability of its physically separated gel and emulsion components cannot be said to have any rational relevance to Applicant’s composition.  
This is not persuasive for the same reasons discussed above.
Applicant argues that the office’s rejection of claims 7, 15 and 18 are improper.  
This is not persuasive for the same reasons discussed above.
Applicant argues that “regarding the patent office’s comments on claim 5, applicant respectfully submits that there is no logical basis for asserting that a composition of Agarwal that specifically includes the ingredients that the claim excludes can be said to meet the limitations of the claim. Applicant submits that rejection of claim 5 is thus in error.”
This is not persuasive.  Claim 5 requires the composition to be free OR essentially free of the listed ingredients.   In view of the alternative “or” the composition can comprise the claimed ingredients in small amounts and be considered to be “essentially free”.  As discussed below, Ex. 1 only comprises 0.27% cetyl alcohol and 0.25% DC200 (a silicone fluid) based on the total weight of the composition which reads on the composition being essentially free of these compounds, which meets the alternative of “essentially free.”
In summary, Applicant argues that Baca, Ille-Boehler and Lai do not cure the deficiencies of Agarwal.
This is not persuasive for the same reasons discussed above.

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US2006/0275332), Baca (US2018/0271760) and Ille-Boehler (US2009/0263340), as evidenced by Tomlinson (US2017/0112744) and Hardy (US2006/0118005). 
 Agarwal discloses a topical multiphase composition for the skin comprising co-extensive emulsion and gel phases (Abs), reading on gel emulsion as recited by instant claim 1.
Agarwal teaches the gel phase to comprise at least one thickening or gelling agent which can be used in amounts ranging from 0.01-10% and can further comprise agents selected from silica and polyols (such as glycerin, sorbitol and/or propylene glycol) [0039-0040].  
Reading on claims 1i, 1ii, 1iii and 12-14: Example 1 discloses a composition comprising 1.17% niacinamide, .6% Aristoflex AVC (an anionic polymer thickener, specifically ammonium acryloyldimethyltaurate/vinyl copolymer as evidenced by Hardy [0059].) and .38% isopropyl myristate (reading on fatty compound, i.e. an emollient ester) based on the total weight of the composition.
Regarding claim 15: Agarwal teach isopropyl myristate to be an emollient and Ex. 2 teaches that this ingredient can be used in an amount of 1%, which overlaps with the claimed ranges.
Regarding claim 7: Ex. 1 teaches the composition to also comprise parsol MCX and parsol 1789, which are uv protecting agents, reading on other actives, along with glycerine and propylene glycol.
Regarding claim 5: Regarding the “free or essentially free” compounds listed, Ex. 1 only comprises 0.27% cetyl alcohol and 0.25% DC200 (a silicone fluid) based on the total weight of the composition which reads on the composition being essentially free of these compounds.
Agarwal teaches niacinamide to be a skin lightening agent [0048].
Agarwal further teaches that plant extracts (i.e. botanical extracts) can be included in the composition.
However, Agarwal does not teach the composition to further comprise azelaic acid and a hydroquinone derivative in the claimed amounts.
Baca discloses a skin care composition comprising alpha hydroxy acids (AHAs) and niacinamide or hydroquinone (Abs).  Baca teaches that AHAs are wrinkle smoothers which have also been shown to help clear blemishes, hydrate the skin and lighten pigment spots by loosening one of more several layers of dead cells clinging to the skin’s surface. A preferred AHAs is azelaic acid as its less reactive on the skin than other AHAs and provides mild exfoliation without the irritation. These can be used in amounts ranging from 0.05-30% [0027-0028].  
Baca further teaches that hydroquinone brightens patches of darkened skin, freckles, and age spots by decreasing the formation of melanin in the skin.  This can be used in amounts of 0.5-6% [0033].
Ille-Boehler teaches cosmetic compositions and teaches that additional skin lightening agents can be added to the cosmetic if an additional increase of the skin whitening efficacy is desired.  The use of combinations of skin lightening agents may be advantageous in that they provide skin lightening benefit through different mechanisms.  Suitable skin lightening agents include alpha arbutin, hydroquinone, , vitamin B3 compounds, etc. [0072]. 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Agarwal with those of Baca and Ille-Boehler and add additional skin lightening agents, such as 0.05-30% of azelaic acid and 0.5-6% hydroquinone (reading on instant claims1ii, 8-9 and 18) to the formulation of Agarwal already comprising niacinamide with a reasonable expectation of success, as Ille-Boehler teaches that additional skin lightening agents can be added to the cosmetic if an additional increase of the skin whitening efficacy is desired and Baca and Ille-Boehler teaches niacinamide, azelaic acid and hydroquinone to be skin lightening agents and Agarwal teaches that additional skin lightening agents can be added [0051].  One of skill in the art would have been further motivated to substitute the hydroquinone with the alpha arbutin (reading on instant claim 10) as these are taught to be art recognized equivalents and the substitution of one equivalent for the other is prima facie obvious.
Regarding the claimed amounts of niacinamide, anionic polymer and fatty compound as recited by instant claim 18, Agarwal teaches the gel phase to comprise gelling/thickening agents and teaches that these can be used in amounts ranging from 0.01-10% and teaches that if too much is used it leads to a sticky and tacky gel, therefore, it would have been prima facie obvious to optimize the amounts of gelling agent used to obtain an idea thickness while also accounting for stickiness and tack and as evidenced by Tomlinson, Aristoflex AVC is a gelling agent/thickening agent. Agarwal Ex. 1 teaches the use of approx. 9.6% of fatty compounds  (cetyl alcohol, stearic acid and isopropyl myristate) and while Ex. 1 teaches that niacinamide can be used in amounts of 1.17%, example 2 demonstrates the use of 4% (based on total weight) and further teaches that the emulsion phase can comprise from 0.01-5% of niacinamide, thus Agarwal clearly teaches the use of amounts of niacinamide which overlap with the claimed ranges.
Claim 1 requires the composition to be “temperature stable”, Agarwal teaches Ex. 1 to be stored at 45°C and at room temperature for 6 weeks and after storage the composition maintained its overall stability. Claim 6 further requires the composition to be stable for 8 weeks as evidenced by lack of phase separation or lack of crystal formation.  Both claim 1 and Claim 6 recite an expected property of the claimed composition and as previously discussed Agarwal teaches the composition to be stable for 6 weeks, therefore as the prior art makes obvious the structural limitations being claimed and teaches the composition to be stable for 6 weeks, stability is expected at 8 weeks with a lack of phase separation or lack of crystal formation. Furthermore, the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise. 

Claims 1-2, 4, 5-15, 16 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US2006/0275332), Baca (US2018/0271760) and Ille-Boehler (US2009/0263340), as evidenced by Tomlinson (US2017/0112744) and Hardy (US2006/0118005), as applied to claims 1-2, 5-15 and 17-18 above, and further in view of Lai (US2009/0074685).
As discussed above, the above reference make obvious the limitations of claims 1-2, 5-15 and 17-18, however, they do not teach the fatty compounds to be to comprise hydrogenated polyisobutene, isononyl isononanoate and squalene.
As discussed above, Agarwal teaches the inclusion of emollients, such as isopropyl myristate, but also teaches that one or more emollient agents can be used [0054]. 
Lai teaches personal care formulations and teaches hydrogenated polyisobutene, isononyl isononanoate and squalene to all be suitable emollients for use [0015]. 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the above references with those of Lai and use multiple emollients in the composition of Lai, such as a combination of hydrogenated polyisobutene, isononyl isononanoate and squalene with a reasonable expectation of success as Agarwal teaches that more than 1 emollient can be used and it would be expected to yield no more than expected from such an arrangement. 

Claims 1-2, 3, 4-18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US2006/0275332), Baca (US2018/0271760), Ille-Boehler (US2009/0263340) and Lai (US2009/0074685), as evidenced by Tomlinson (US2017/0112744) and Hardy (US2006/0118005), as applied to claims 1-2 and 4-18 above, and further in view of Wu (US2015/0238405), Kruchoski (US2002/0128621) and Weinberger (US2014/0179640).
As discussed above, the above reference make obvious the limitations of claims 1-2 and 4-18, however, they do not teach the anionic polymer to comprise ammonium polyacryloyldimethyl taurate and hydroxyethyl acrylate/sodium acryloyldimethyl taurate copolymer, or for the composition to be stable for 10 freeze-thaw cycles and the silica of Agarwal to be silica silylate.
Wu teaches cosmetic compositions and teaches Aristoflex AVC and hydroxyethyl acrylate/sodium acryloyldimethyl taurate copolymer to be thickening agents suitable for use and teaches that a variety of thickening agents can be used [0091].
Kruchoski teaches skin care composition which comprise silica and silica silylate as stability enhancing agents [0015].
Weinberger discloses topical compositions and teaches a desired property of the composition is that they maintain a desired stability, such as remaining stable at room temperature for at least two years following exposure to freeze-thaw cycles (4 or more) [0011 and 0058].
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the above references with those of Wu, Kruchoski and Weinberger.  One of skill in the art would have been motivated to use multiple thickening agents in the composition of Agarwal, such as a combination of Aristoflex AVC and hydroxyethyl acrylate/sodium acryloyldimethyl taurate copolymer with a reasonable expectation of success as Agarwal teaches that more than one thickening agent can be used and it would be expected to yield no more than expected from such an arrangement. One of skill in the art would have also been motivated to substitute silica for silica silylate as Kruchoski teaches these to be equivalent stability enhancers suitable for use in skin care compositions and the substitution of one equivalent for the other is prima facie obvious.
Regarding the claimed stability, this is an expected property of the claimed composition and as previously discussed Agarwal teaches the composition to be stable for 6 weeks, and Weinberger teaches that compositions that remain stable at room temperature for at least two years following exposure to freeze-thaw cycles (4 or more) is beneficial, therefore, it would have been obvious to formulate and optimize the composition to have the desired stability.  Furthermore, the instant specification demonstrates that the claimed composition being essentially free of silicone is able to achieve the desired stability, and this structure is made obvious by the prior art.

Conclusion
 No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613